DETAILED ACTION
	This action is responsive to applicant’s communication filed 12/07/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5, 7-11, 13, 17 and 19-27 are rejected under 35 U.S.C. 103.
Claims 2-4, 6, 12, 14-16, and 18 are cancelled.

Response to Arguments
	Applicant argues on Page 12 of the Remarks that Keon does not teach the limitations “setting an attribute identifier of each of sub-meshes identical to an attribute identifier of a corresponding base mesh as a default value… modifying the attribute identifier of the one of the sub-meshes different from the default value” because Keon is silent about determining the classification of the sub-tile based on the classification of the corresponding parent tile. The examiner respectfully disagrees. As discussed in Paragraph 85 of Keon, parent tiles are given a first attribute of classified. It is implied that the finer resolution of these tiles, i.e. the sub-tiles, have the same attribute of classified, which satisfies the claim language of “setting an attribute identifier of each of sub-meshes identical to an attribute identifier of a corresponding base mesh as a default value”. A parent tile that is unclassified contains sub-tiles that may or may not modifying the attribute identifier of the one of the sub-meshes different from the default value”.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In combination with Duranti, which teaches enabling a user to designate meshes in a grid overlaid on a geographic area, and Liang, which teaches a map mesh grid that can be zoomed in and re-meshed with sub-tiles based on the scale, it would have been obvious to one of ordinary skill in the art to enable the user to zoom in on the map and designate a finer mesh as a no-fly zone or otherwise. It would therefore be further obvious that if the user zooms out, the parent tile as a whole may not be considered a no-fly zone. Conversely, it would have been obvious that if a user marks a parent tile as a NFZ and then zooms into a finer resolution, then the sub-tiles would also be marked as NFZs. Keon supports this by teaching a grid that has cells with different attribute values depending on the resolution of the grid. If a parent tile is marked classified, then the sub-tiles are also classified, and if a parent tile is marked unclassified, then the sub-tiles are a mix of classified and unclassified. In the application of Duranti, the attributes would be substituted with “NFZ”, “termination zone”, etc.

in response to a first click operation corresponding to the designated meshes” and “in response to a second click operation”. However, Duranti (See Paragraph 0029) teaches the process of a user marking meshes in the grid with attributes such as “NFZ” and “termination zone”. While Duranti does not explicitly teach a clicking operation, it would have been obvious to one of ordinary skill in the art for the marking input to be done by a traditional mouse input device. Furthermore, Liang (Paragraphs 60-62) teaches a user tap operation on the parent meshes [aggregate tiles] and the sub-meshes [base tiles] in order to view information represented by each respective tile. Incorporation of such an input operation to designate each cell or tile on the map as an NFZ or termination zone would have been obvious to one of ordinary skill in the art. Furthermore, use of a traditional input device such as a mouse as a substitute to the tap operation would have been further obvious since Liang also teaches “clicking” as a substitute to “tapping” in Paragraph 0061.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-11, 13, 19-22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Duranti (US 2008/0167763 A1) in view of Liang (US 2016/0080438 A1) and further in view of Keon (US 2011/0164581 A1) and Ham (US 2017/0248969 A1).

Regarding Claim 1, Duranti teaches a method for planning a restricted fly zone, comprising: (See paragraphs 0018-0020 for an overview. The method is implemented by a processer as described in Figure 3 and Paragraphs 0034-0035.)
processing a map according to a pre-configured meshing scheme, including; (“Referring to FIG. 1b, the map is divided into cells; the map is divided into cells by applying square meshed grid onto the map of the area of interest. However, the shape and size of the cells may be of any form and size.” Paragraph 0029. See Figures 1B-1L: a square meshing scheme is applied to a map.)
meshing the map on a user interface according to the pre-configured meshing scheme, each mesh being associated with a fixed map area in the map; (“the method initially starts by an operator preparing a flight mission operation with an unmanned aerial vehicle in the area of Linkoping… the map is divided into cells; the map is divided into cells by applying square meshed grid onto the map of the area of interest… An advantage of using square cells is that an area can be represented using a single memory item” Paragraph 0029. See Figure 1b, which shows a displayed map of a fixed area meshed using a pre-configured meshing scheme. For an operator to make the markings of the termination zones and the NFZs on the matrix overlaid on the map, there would be some type of display with a user interface.)
and configuring mesh codes, each mesh code being configured to uniquely indicate a mesh; (“any kind of identification indication may be used in order to identify a cell just as long as the cell receives a unique ID” Paragraph 0029. Each mesh is given a unique ID, i.e. a mesh code. “In step 520 the cells that were formed in step 510 are identified by indicating an ID of each cell… an operator selects termination points TP based on selected preferences… the operator determines and marks zones of cells or single cells where an unmanned vehicle is not allowed or wanted to pass, move through, fly through or the like, a so called Non Flying Zone, NFZ” Paragraph 0037. 
…tagging designated meshes in the map in response to a first click operation corresponding to the designated meshes, the tagged meshes corresponding to the base meshes; (“the operator has determined and marked on the map the cells where an UAV should terminate… The NFZs are determined by the operator and are marked in the grid of the map” Paragraph 0029. See Figure 1D-1F, which shows the markings of the termination areas and NFZ areas on the map. It would have been obvious to one of ordinary skill in the art that a user marking cells on a computer display would involve a clicking operation such as by a traditional mouse input device.)
obtaining the restricted fly zone according to map areas associated with the tagged meshes (“the identified cells T.sub.1-T.sub.3 and NFZs are made discrete in order to match the discrete representation of the ground, e.g. a cell that is partially or slightly marked as a NFZ is fully indicated as a NFZ.” Paragraph 0029. A restricted fly zone, such as a NFZ, is obtained based on the markings made by the operator.)
…the attribute identifier being configured to indicate whether a mesh is included in the restricted fly zone… (“the operator has determined and marked on the map the cells where an UAV should terminate… The NFZs are determined by the operator and are marked in the grid of the map… a cell that is partially or slightly marked as a NFZ is fully indicated as a NFZ. However, a termination area T is only indicated as a T-cell if the cell is fully marked as a termination cell” Paragraph 0029. Cells are given attribute identifiers based on input information from an operator, such as a designation as a “T-
While Duranti teaches that the meshed grid can be of any shape or size (Paragraph 0029), Duranti does not explicitly teach determining a base mesh size corresponding to a base map scale of a display of the map and determining meshes corresponding to the base mesh size as base meshes.
Duranti does not teach setting an attribute identifier of each of sub-meshes identical to an attribute identifier of a corresponding base mesh as a default value… and in response to a second click operation corresponding to one of the sub-meshes, modifying the attribute identifier of the one of the sub-meshes different from the default value.
However, Liang, which is directed to overlaying a grid on a geographic area in order to aggregate information from specific areas of interest, teaches determining a base mesh size corresponding to a base map scale of a display of the map and determining meshes corresponding to the base mesh size as base meshes… (“the tiles fall within an on-device size range that is legible to (and touchable by) the user… Any suitable degree of aggregation may be used, depending on base tile size, tile shape and/or UI bounds. For example, nine square base tiles may be aggregated into one parent tile. Or, twenty-five tiles may aggregate into one tile, and so forth.” Paragraph 0050. The term “parent tile” corresponds to the claimed base mesh, while the term “base tile” corresponds to the smallest possible target mesh. See Figure 3 and Paragraph 0042: tile 68 corresponds to a base mesh size when the map is zoomed out to a base map scale. Tile 66 is a finer resolution target mesh size corresponding to a 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user interface for planning restricted fly zones taught by Duranti by incorporating the grid having multiple resolutions of parent and child meshes responsive to zoom operations taught by Liang. Since both reference teach use of meshing schemes to represent information corresponding to a geographic area, the combination would yield predictable results. Such an implementation would allow a user of a restricted fly zone planning user interface to more accurately tag a geographic area by providing a variable resolution grid. Furthermore, as suggested by Liang (Paragraph 0101), implementing a scalable, uniform grid provides for an easy to understand user interface that also easily conveys hierarchy to the user.
Furthermore, Keon, teaches setting an attribute identifier of each of sub-meshes identical to an attribute identifier of a corresponding base mesh as a default value… modifying the attribute identifier of the one of the sub-meshes different from the default value (“In FIG. 5, four tiles at the highest level of resolution, Tiles A, B, C and D, are shown. Through a process of classification, frequencies within Tile A are classified as, for example, available or unavailable. Similarly, Tiles B and C are classified. However, at the highest resolution, frequencies within Tile D are undetermined (some might be available, some unavailable), so Tile D is further divided into Tiles DA, DB, DC, and DD at a second, finer level of resolution. At this second, finer level of resolution, Tiles DA, 
In view of Duranti, which teaches receiving input information from an operator designating cells of a grid with an attribute identifier (Paragraph 0029), it would have been obvious for the modifying of the attribute identifier of the one of the sub-meshes different from the default value to occur in response to a second click operation corresponding to one of the sub-meshes. It would have been obvious to one of ordinary skill in the art that a user marking cells on a computer display would involve a clicking operation such as by a traditional mouse input device. 
Liang also teaches in response to a first click operation corresponding to the designated meshes (“while a user is interacting with the grid at the lowest zoom level, a user may tap on a base tile (such as tile 44 of FIG. 2) to show one or more tile windows 250 containing all of the information entered into that tile” Paragraph 0060.Tapping on a tile results in the display or ability to enter information. A clicking operation is equivalent to a tapping operation and would amount to a simple substitution.)
and teaches in response to a second click operation corresponding to one of the sub-meshes (“If a user is interacting with the grid at a zoom level higher than the lowest Paragraph 0061. Tapping on a tile results in the display or ability to enter information. A clicking operation is equivalent to a tapping operation and would amount to a simple substitution.)
Furthermore, in view of the combination of Duranti with Liang, if a user designates a cell at the highest resolution as a restricted fly zone, it would have been obvious that the corresponding sub-divisions of the cell at lower resolutions would have that same default designation. This is supported by Keon, in which if the parent tile has an attribute of classified, the sub-tiles also have the attribute of classified.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the user interface for planning a restricted fly zone with a multi-resolution grid taught by Duranti in view of Liang by incorporating the method of assigning different attribute identifiers at different levels of resolution taught by Keon. Since the references teach use of meshing schemes to represent information corresponding to a geographic area, the combination would yield predictable results, as is further explained above. Such an implementation would allow a user of the restricted fly zone planning interface to more accurately designate geographic areas as part of or excluded from the restricted fly zone since attributes of the sub-divisions of a base tile have the capability of being modified. This furthers the goal of the interface being able to “pre-plan different complicated routes taking into account zones where the UAV is unable or not allowed to fly” taught by Duranti (Paragraph 0012).
Duranti in view of Liang and Keon does not teach wherein a same fixed map area in the map is associated with a different mesh at a different altitude, and the different mesh associated with the same fixed map area has a different mesh code.
However, Ham, which is directed planning a route for a UAV, teaches wherein a same fixed map area in the map is associated with a different mesh at a different altitude, and the different mesh associated with the same fixed map area has a different mesh code (“a method for making a map for flight of an unmanned aerial vehicle may include setting a layer having a constant altitude value from the earth's surface, at which the unmanned aerial vehicle may fly based on a mission to the unmanned aerial vehicle, setting a route of the unmanned aerial vehicle on the set layer, and establishing an autonomous navigation map including the set layer and route.” Paragraph 0103. Multiple layers are formed over a same fixed map area, and each layer corresponds to a specific altitude or altitude range at which a UAV travels. “the layer may be represented as a plane including the concept of height. The layer shaping unit 410 may generate a plurality of 2D layers on the space. The 2D layers may be vertically separated” Paragraphs 0108-109. Each layer is represented by a different plane, which is equivalent to a different mesh. See Figure 20, which shows two layers for the same geographical area each representing a different altitude. “the 2D layer may include information such as an established altitude, a performable mission, and fuselage specifications” Paragraph 0272. “a fuselage recognition and route control shape 2100 may include layer identification and vertical separation information” Paragraph 0274. See Figure 21 layer information 2170 and 2180, which include information equivalent to 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the meshing scheme applied to a geographic area for designating a restricted fly zone taught by Duranti in view of Liang and Keon by including layers of the grid of the same fixed area at different altitudes as taught by Ham. Since Ham is also directed to mapping related to the flight of a UAV, the combination would yield predictable results. It would have been obvious given the teachings of Ham for the meshed grid taught by Duranti to correspond to a specific altitude and to include multiple meshed grids each corresponding to a different altitude. As taught by Ham (Paragraphs 0086-87), “since the limit to the flight altitude is safety measures for maintaining a safety distance (vertical separation) from a minimum flight altitude of a manned vehicle, if it is violated, there is the risk of airline accidents. Thus, an absolute altitude Z value (i.e., a limit to a flight altitude) should be maintained from the earth's surface for safe autonomous flight of an unmanned aerial vehicle.”
Regarding Claim 13, Duranti further teaches a smart terminal, comprising: a processor; and a memory coupled to the processor and configured to store executable instructions therein, wherein, when the processor executes the executable instructions, the processor is configured to (See Figure 3 CPU 330 and Paragraphs 0034-35, which discuss a processor and memory.) 
Claim 13 otherwise recites substantially the same limitations as claim 1. Claim 13 is therefore rejected using the same reasoning described above.


Regarding Claim 7, Duranti in view of Liang, Keon, and Ham further teaches wherein meshing the displayed map according to the pre- configured meshing scheme comprises: meshing the displayed map according to a mesh size designated in the pre-configured meshing scheme (Duranti, “the map is divided into cells by applying square meshed grid onto the map of the area of interest. However, the shape and size of the cells may be of any form and size” Paragraph 0029.)
Claim 19 is directed to a smart terminal and recites substantially the same limitations as claim 7. Claim 19 is therefore rejected using the same reasoning described above.

Regarding Claim 8, Duranti in view of Liang, Keon, and Ham further teaches wherein meshing the displayed map according to the pre-configured meshing scheme comprises: meshing the displayed map according to a mesh size and a mesh shape designated in the pre-configured meshing scheme (Duranti, “the map is divided into cells by applying square meshed grid onto the map of the area of interest. However, the shape and size of the cells may be of any form and size” Paragraph 0029.)
Claim 20 is directed to a smart terminal and recites substantially the same limitations as claim 8. Claim 20 is therefore rejected using the same reasoning described above.

Regarding Claim 9, Duranti in view of Liang, Keon, and Ham further teaches wherein meshing the displayed map according to the pre-configured meshing scheme comprises: determining a map zooming scale when the map is being displayed on the user interface; determining a mesh size corresponding to the map zooming scale according to an instruction of the pre-configured meshing scheme; and meshing the displayed map with meshes corresponding to the determined mesh size (Liang, “In the embodiment of FIG. 3, sixteen base tiles 64 may be aggregated into four parent tiles 66 at one zoom level (e.g., representing a geographic area of 56 meters.times.56 meters), and further aggregated into one super tile 68 at another zoom level (e.g., representing an area of 112 meters.times.112 meters). Conversely, while zooming in toward the map, a tile may divide and subdivide into multiple tiles” Paragraph 0042. See Figure 3 zooming scale 70 and map 62. Based on the current zoom level, a meshing scheme is overlaid on the map using a mesh size corresponding to the zoom level. For example, at the finest resolution, mesh sizes 64 are used, while at the coarsest resolution, mesh sizes 68 are used.)

Regarding Claim 10, Duranti in view of Liang, Keon, and Ham further teaches when the map is displayed at the base map scale on a user interface, meshing the displayed map based on the base meshes corresponding to the base mesh size (Liang, See Paragraphs 0042 and 0050-51 and Figure 3. When map 62 is zoomed out (set to the base map scale), the map is meshed using the base meshes 68. Figure 7 shows an embodiment of the map on a user interface meshed according to the base mesh size. Figure 8-10 show the base mesh being subdivided into sub-meshes.)

Duranti in view of Liang, Keon, and Ham further teaches wherein determining the mesh size corresponding to the map zooming scale comprises: determining a zooming mesh size according to the map zooming scale, wherein the zooming mesh size is a mesh size determined by size enlargement or size reduction based on the base mesh size in accordance with a relationship between the map zooming scale and the base map scale (Liang, “In the embodiment of FIG. 3, sixteen base tiles 64 may be aggregated into four parent tiles 66 at one zoom level (e.g., representing a geographic area of 56 meters.times.56 meters), and further aggregated into one super tile 68 at another zoom level (e.g., representing an area of 112 meters.times.112 meters). Conversely, while zooming in toward the map, a tile may divide and subdivide into multiple tiles.” Paragraph 0042. The size enlargement or size reduction corresponds to a ratio of 4:1 between the map zooming scale and the base map scale. In other words, when zooming out, four meshes are aggregated into one mesh and when zooming in, one mesh is divided into four meshes. Other relationships are also taught. See Paragraph 0050, which further discusses determining a zooming mesh size according to the map zooming scale.)

Regarding Claim 21, Duranti in view of Liang, Keon, and Ham further teaches wherein each mesh code is a series of at least one of numeric numbers or letters (Duranti, “In FIG. 1c the cells are identified using regular row-column indexes (J4). In the figure the rows (1-10) are indicated in numerical order and the columns are indicated in alphabetical order (A-K).” Paragraph 0029. Each mesh code is a series of 

Regarding Claim 22, Duranti in view of Liang, Keon, and Ham further teaches wherein the series indicates at least one of a geographical location or an administrative area of a corresponding mesh. (Duranti, “the latitude as well as the longitude of the UAV of the emergency situation is received and read indicated at 210. In step 220 the data of latitude and longitude is translated to a cell ID corresponding to a flight plan matrix cell. In the example of the embodiment illustrated in the FIG. 2 the cell ID is determined to be G8.” Paragraph 0033. Each cell represents a latitude and longitude of a geographical location)

Regarding Claim 26, Duranti in view of Liang, Keon, and Ham further teaches further comprising: in response to a zooming-in operation, determining a target mesh size based on the base mesh size and determining meshes based on the target mesh size as the sub-meshes, the sub- meshes corresponding to base meshes of a corresponding map area. (Liang, “when user zooms in, a parent tile may dis-aggregate into two or more tiles. Those dis-aggregated tiles may themselves be parent tiles, which may, upon further zooming in, further dis-aggregate into other parent tiles or base tiles, depending on magnification level” Paragraph 0050. Also see Figure 3 and Paragraph 0042. A parent tile (base mesh) subdivides into a plurality of sub-meshes with each zoom-in operation. With reference to Figure 3, for example, each base mesh subdivides into four sub-meshes that correspond to the base mesh with each zoom-in operation.)

Regarding Claim 27, Duranti in view of Liang, Keon, and Ham further teaches associatively storing a mesh code of each mesh and a map area associated with each mesh  (Duranti, “An advantage of using square cells is that an area can be represented using a single memory item, see below. The grid is used in order to identify each cell. In FIG. 1c the cells are identified using regular row-column indexes (J4). In the figure the rows (1-10) are indicated in numerical order and the columns are indicated in alphabetical order (A-K).” Paragraph 0029. Also see Paragraph 0035, which discloses a memory of a CPU for storing the cell IDs, as well as a pointer matrix for determining a UAV route based on the cell ID in which a UAV is currently located: “A pointer matrix containing pointers is stored in the interfacing processing unit or in a separate memory of the CPU from the cell ID that has been computed a termination route can be provided using the pointer matrix as disclosed above. From what the pointer matrix discloses flight commands are transferred to the emergency control sub system in order to direct the UAV to a predetermined termination point.”)

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duranti (US 2008/0167763 A1) in view of Liang (US 2016/0080438 A1) and further in view of Keon (US 2011/0164581 A1), Ham (US 2017/0248969 A1), and Venkatraman (US 2018/0061251 A1).

Regarding Claim 5, Duranti in view of Liang, Keon, and Ham teaches all the limitations of claim 1, on which claim 5 depends. 
Duranti in view of Liang, Keon, and Ham does not explicitly teach wherein configuring the mesh codes comprises: obtaining an administrative area to which a map area belongs, the map area corresponding to each current mesh to-be-numbered; and according to a name of the administrative area, numbering each current mesh to-be-numbered to configure a mesh code for each mesh to-be-numbered; and/or obtaining a map scale currently used by the map corresponding to each current mesh to- be-numbered, and according to the map scale, numbering each current mesh to-be-numbered to obtain a mesh code for each mesh to-be-numbered.
However, Venkatraman, which is directed to route planning for drones including application of a grid to a geographical area (Fig. 2-3), teaches wherein configuring the mesh codes comprises: obtaining an administrative area to which a map area belongs, (“For some areas, the NAD may include information regarding no-fly zones or restricted areas, such as military bases, airports, government buildings, medical or utility facilities (e.g., power plants), landmarks (for example, Golden Gate Bridge), and other government or private properties” Paragraph 0044. Administrative information for a map area, such as presence of government and private properties and other restricted fly zones is accessed.)
the map area corresponding to each current mesh to-be-numbered; (“The NAD in a layer may be grid-based and may include many tiles… each layers… may include grid-based tiles 212, each title representing a 2-D or 3-D geographic area or zone… each tile or geographic zone in a layer of the flight-specific NAD may include a ranking of the tile for the specific flight. The ranking may be a number as shown in FIG. 2” Paragraphs 0058-59, 0069. Based on the NAD information associated with each tile, a 
 and according to a name of the administrative area, numbering each current mesh to-be-numbered to configure a mesh code for each mesh to-be-numbered; (“Area 300 includes a restricted zone near building 304 (e.g., a government building)… The NAD for each zone may also include a flight-specific ranking data as described above with respect to FIG. 2… For example, in the restricted zone near building 304 or the zone where physical obstacle 306 is located, the sum of the flight-specific ranking data in all layers may be large due to the high ranking of the zone on the NAD layer” Paragraph 0072. A higher number is assigned to tiles containing government properties, indicating a higher level of flight restrictions.)
and/or obtaining a map scale currently used by the map corresponding to each current mesh to-be-numbered, and according to the map scale, numbering each current mesh to-be-numbered to obtain a mesh code for each mesh to-be-numbered (“In various implementations, each tile or geographic zone in a layer of the flight-specific NAD may include a ranking of the tile for the specific flight. The ranking may be a number as shown in FIG. 2… a single overall ranking may be assigned to each tile, for example, based on the rankings assigned to the tile in different layers of the flight-specific navigation assistance data” Paragraph 0069. An overall number is assigned to each tile based on a combination of NAD information. It would be obvious that the NAD information in each tile would depend on the map scale and the size of each tile.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the meshing scheme for determination of restricted flying zones taught by Duranti in view of Liang, Keon, and Ham by incorporating the method of assigning a number to each tile in a grid based on information included in an administrative area as taught by Venkatraman. Since both references are directed to grid-based processing of a map in order to assist flight operation of a UAV, the combination would yield predictable results. Such an implementation would allow for a more flexible indication of a restricted fly-zone, which as taught by Venkatraman (Paragraph 0044-0045, 0064), would be necessary depending on the flight-specific characteristics of a UAV.
Claim 17 is directed to a smart terminal and recites substantially the same limitations as claim 5. Claim 17 is therefore rejected using the same reasoning described above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Duranti (US 2008/0167763 A1) in view of Liang (US 2016/0080438 A1) and further in view of Keon (US 2011/0164581 A1), Ham (US 2017/0248969 A1), and Mor (US 2016/0321351 A1).

Regarding Claim 23, Duranti in view of Liang, Keon, and Ham teaches all the limitations of claim 22, on which claim 23 depends.
Duranti in view of Liang, Keon, and Ham does not teach wherein the series further indicates a map scale of a corresponding mesh.
However, Mor, which is similarly directed to applying a meshing scheme to a geographical area, teaches wherein the series further indicates a map scale of a corresponding mesh. (“The Geohash system associates with the Geohash cells respective geocodes or spatial indices that comprise unique textual strings of one or more characters. The strings assigned to the cells of a given resolution level share the same prefix string and differ only by the rightmost character. The strings assigned to the cells of the coarsest level comprise a single character, and for each finer resolution level an additional character is appended” Paragraph 0040. See Paragraphs 0039-0045 and Figure 2: Each cell in a grid is given a “Geohash” or mesh code, which represents the geographic location represented by the cell at the corresponding scale. When the map scale is at a finer resolution, the mesh code becomes longer.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the mesh scheme having codes representing a geographic area taught by Duranti in view of Liang, Keon, and Ham by incorporating the mesh codes that represent a geographic area at different scales taught by Mor. Since Mor is also directed to meshing a geographical area, the combination would yield predictable results. Such an implementation would improve the user experience by allowing the user to designate fly zones at different map scales. Furthermore, as taught by Mor (Paragraph 0047), “The spatial indexing method of the Geohash system allows efficient retrieval of location-based data from a data base.”

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Duranti (US 2008/0167763 A1) in view of Liang (US 2016/0080438 A1) and further in view of Keon (US 2011/0164581 A1), Ham (US 2017/0248969 A1), and Burgin (US 2014/0222327 A1).

Regarding Claim 25, Duranti in view of Liang, Keon, and Ham teaches all the limitations of claim 1, on which claim 25 depends.
 While Duranti teaches designation cells in a grid with different labels (See Figures 1d and 1f), Duranti in view of Liang, Keon, and Ham does not teach wherein tagging the designated meshes includes assigning a designated color to each of designate meshes.
However, Burgin, which is directed to designating different terrains on a map, teaches wherein tagging the designated meshes includes assigning a designated color to each of designate meshes. (“Each of the altitude ranges 209 between contour lines 210 is displayed in a unique format. The unique format may be, for example, different colors, shades, or crosshatching.” Paragraph 0042. “creating 904 a list of numbers of altitudes representing each band, displaying 906 the bands and the list on a moving map, wherein each band is displayed in a unique format or color and each of the numbers in the list are in the format of the band for which it represents” Paragraph 0052. Different regions of a map are displayed with different colors to designate map information to the user.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the tagging of meshes as NFZs or termination zones taught by Duranti in view of Liang, Keon, and Ham by assigning a color to each type of mesh, such as a different color for an NFZ, a termination zone, and free space, as suggested by Burgin. Since both references are directed to displaying map information for a flight path, the combination would yield predictable results. Incorporation of color to .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Duranti (US 2008/0167763 A1) in view of Liang (US 2016/0080438 A1) and further in view of Keon (US 2011/0164581 A1), Ham (US 2017/0248969 A1), Mor (US 2016/0321351 A1), and Burgin (US 2014/0222327 A1).

Regarding Claim 24, Duranti in view of Liang, Keon, and Ham teaches all the limitations of claim 1, on which claim 24 depends.
Duranti further teaches wherein each mesh code includes: a series of at least one of numeric numbers or letters, (“In FIG. 1c the cells are identified using regular row-column indexes (J4). In the figure the rows (1-10) are indicated in numerical order and the columns are indicated in alphabetical order (A-K).” Paragraph 0029. Each mesh code is a series of letters and numbers representing a latitude and longitude of the geographic location of the cell.)
the series indicating… and at least one of a geographical location or an administrative area of the corresponding mesh (“the latitude as well as the longitude of the UAV of the emergency situation is received and read indicated at 210. In step 220 the data of latitude and longitude is translated to a cell ID corresponding to a flight plan matrix cell. In the example of the embodiment illustrated in the FIG. 2 the cell ID is 
Duranti in view of Liang, Keon, and Ham does not teach the series indicating a map scale of a corresponding mesh… and a prefix before the series and indicating altitude information of the corresponding mesh.
However, Mor, which is similarly directed to applying a meshing scheme to a geographical area, teaches wherein each mesh code includes: a series of at least one of numeric numbers or letters, the series indicating a map scale of a corresponding mesh (“The Geohash system associates with the Geohash cells respective geocodes or spatial indices that comprise unique textual strings of one or more characters. The strings assigned to the cells of a given resolution level share the same prefix string and differ only by the rightmost character. The strings assigned to the cells of the coarsest level comprise a single character, and for each finer resolution level an additional character is appended” Paragraph 0040. See Paragraphs 0039-0045 and Figure 2: Each cell in a grid is given a “Geohash” or mesh code, which represents the geographic location represented by the cell at the corresponding scale. When the map scale is at a finer resolution, the mesh code becomes longer.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the mesh scheme having codes representing a geographic area taught by Duranti in view of Liang, Keon, and Ham by incorporating the mesh codes that represent a geographic area at different scales taught by Mor. Since Mor is also directed to meshing a geographical area, the combination would yield predictable results. Such an implementation would improve the user experience by 
Furthermore, Burgin, which is directed to displaying altitudes on a map divided into different regions, teaches and a prefix before the series and indicating altitude information of the corresponding mesh (“The terrain is depicted as a plurality of altitude ranges separated by contour lines, with each range displayed in a different format, for example, a different color. A legend, or list, is also displayed, preferably on a side or in a corner of the display, and includes a number representing each range of altitude or contour line” Paragraph 0028. See Figure 2: altitude information for different regions of a map are indicated using colors and a legend indicating the value of the altitude.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the mesh codes that represent different geographic areas at different map scales taught by Duranti in view of Liang, Keon, Ham, and Mor by adding a value of the altitude information to each mesh as taught by Burgin. Adding the altitude information as a prefix to the code or otherwise is a design choice. In combination with Mor, this would merely amount to adding more characters to indicate additional information represented by each cell of the grid. As taught by Burgin (Paragraphs 4-7), incorporating altitude information into a map display is important for a pilot or operator to effectively plan a flight. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bonnell (US 2016/0092456 A1), which was cited in the previous office action, teaches a series of letters or numbers used in labeling cells in a grid, including prefix portions and portions for indicating location information, and is relevant to claim 24. (Figures 3A-3C)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173